Citation Nr: 1106375	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
characterized as degenerative joint disease, secondary to 
degenerative osteoarthritis of the right knee. 

2.  Entitlement to service connection for right hip condition, 
secondary to degenerative osteoarthritis of the right knee. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine (claimed as low back pain), 
secondary to degenerative osteoarthritis of the right knee.

4.  Entitlement to an increased rating in excess of 50 percent 
for degenerative osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  By way of the September 2007 decision the RO continued 
the 50 percent disability rating assigned for the Veteran's 
degenerative osteoarthritis of the right knee, and denied the 
Veteran's claims for service connection for degenerative joint 
disease of the left knee, a right hip condition, and degenerative 
disc disease of the lumbosacral spine (all as secondary to 
degenerative osteoarthritis of the right knee).  

The issues of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine secondary to degenerative 
osteoarthritis of the right knee and entitlement to a rating in 
excess of 50 percent for degenerative osteoarthritis of the right 
knee, are remanded to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's degenerative joint disease of the left knee is 
secondary to his degenerative osteoarthritis of the right knee.  

2.  The Veteran does not have a currently diagnosed right hip 
condition that was caused by any incident of active military 
service, or that is secondary to his degenerative osteoarthritis 
of the right knee.  


CONCLUSIONS OF LAW

1.  A left knee disorder, characterized as degenerative joint 
disease, is not due to disease or injury that was incurred in or 
aggravated by active service nor is it secondary to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2010).  

2.  The Veteran does not have a right hip disability that is due 
to disease or injury that was incurred in or aggravated by active 
service nor is it secondary to any service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran must be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Legally adequate notice was provided to the Veteran by a 
correspondence in July 2007.  This letter detailed the elements 
of a secondary service connection claim, described the evidence 
and information necessary to substantiate the claims, and set 
forth the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in a July 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issues 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examination in July 2007.  The Board finds that this examination 
is sufficient since the duty to assist usually includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examination 
and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing before 
the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  See 38 C.F.R. § 3.310(a); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the 
issue of secondary service connection, the record must show (1) 
evidence of a current disability, (2) evidence of a service-
connected disability, and (3) medical nexus evidence establishing 
a connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Degenerative Joint Disease of the Left Knee

The Veteran asserts that he is entitled to service connection for 
degenerative joint disease of the left knee secondary to 
degenerative osteoarthritis of the right knee.  However, after a 
careful review of the Veteran's claims file the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
on both a direct basis and a secondary basis. 

On the issue of secondary service connection, the Veteran's 
claims file includes one negative nexus opinion (an August 2007 
VA examination) and one positive nexus opinion (a January 2008 VA 
treatment note).  The Board finds that the August 2007 VA 
examiner's opinion to be more probative.  

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion is relevant in 
assessing its probative value.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The VA examiner stated that he reviewed the Veteran's service 
treatment records and post service medical records.   He 
described the Veteran's in-service treatment to his right knee; a 
post-service 1984 injury where the Veteran tore his lateral 
meniscus in a work related injury and that he had a gradually 
worsening since that time.  

The Veteran reported that his left knee pain began "maybe a year 
ago."  The VA examiner stated that the Veteran's changes in the 
right knee were unexpected for someone who was 50 years of age 
and a coal miner for 20 years.  He opined that it was less likely 
as not that the Veteran's left knee condition was permanently 
aggravated by his right knee condition.  Significantly, the VA 
examiner noted that apparently given such a history, it would be 
remarkable for one with that history not to have some 
degenerative changes of the knees. 

While a January 2008 VA medical care provider noted that the 
Veteran had pain and degenerative joint disease of both knee and 
that the left knee disorder was "related to" the right knee 
disorder, there is no evidence of the basis of the medical care 
provider's observation.  

The Board finds that the August 2007 VA examiner's opinion to be 
more probative than the January 2008 treatment note.  Firstly, 
the August 2007 examination was generated with the specific 
purpose of ascertaining whether there was any causal nexus 
between the service-connected right knee disorder and the claimed 
left knee condition, as opposed to the treatment note authored 
only five months later.  It is also beyond a doubt that the 
August 2007 examiner reviewed all relevant medical evidence and 
evidence contained in the claims folder which may not be found 
for the latter medical record.  The author of the January 2008 
treatment note did not state to what right knee condition he was 
referring (the Veteran's service-connected knee condition or his 
post-service knee injuries) and there is also no mention if the 
Veteran's claims file was reviewed in giving this opinion.  
Greater weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, there 
must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 
7 Vet. App. 134 (1994).  To prevail on the issue of secondary 
service causation, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and, (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin, supra.  In this case, however, the 
weight of the medical evidence shows that the Veteran's 
degenerative joint disease of the left knee is most likely 
related to his job as a miner and not to his service-connected 
degenerative osteoarthritis of the right knee.  Therefore, 
service connection on a secondary basis cannot be granted.  

Additionally, the Board finds that the Veteran has stated that 
his degenerative joint disease of the left knee is secondary to 
his service-connected degenerative osteoarthritis of the right 
knee.  While the Veteran is competent to discuss the symptoms he 
is experiencing, he is not competent to establish a nexus between 
his post-service degenerative joint disease of the left knee and 
his service-connected degenerative osteoarthritis of the right 
knee.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub 
nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Though the Veteran has been denied service connection for 
degenerative joint disease of the left knee on a secondary basis 
he can still assert a claim for service connection on a direct 
basis.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 
313 (2006), which held that "although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim."  

After a careful review of the Veteran's claims file, however, the 
Board finds that the preponderance of the evidence is also 
against a claim for service connection on a direct basis.  The 
Veteran's service treatment records reveal that there is no 
evidence that he was treated for or diagnosed with any left knee 
condition during service.  There are two opinions of record that 
relate the Veteran's left knee condition to military service; 
however, the Board finds that these are not probative since there 
is nothing in the Veteran's service treatment records to 
corroborate their statements and a medical evaluation that is 
merely a recitation of veteran's self-reported and 
unsubstantiated history has no probative value.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 
(1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and 
LeShore, supra.

In May 2009 the Veteran's private orthopedist stated that:

		This man has been seen for assessment of bilateral 
knee 
      pain which has given him trouble for many years.  He 
relates the onset of problems to an injury while he 
was in 
the Armed Forces over 30 years ago.  He has had long 
standing difficulty with the right knee, more recently 
he has developed 
pain in the left knee. 

The Board finds that this is not probative since it was 
previously noted that the Veteran's left knee pain had its onset 
years after his discharge from active military service, and there 
is nothing in the Veteran's service treatment records to 
substantiate this statement.  In addition, lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service). 




It was stated in a July 2009 VA mental health initial evaluation 
note that:

		Due to a fall while serving in the military, Mr. 
[redacted] knees 
      are severely damaged and he has recently been informed 
that
      the braces he wears are no longer working and he may 
have 
      to have his legs amputated below the knees. 

The Board finds that this is not a probative nexus opinion since 
it based solely on the Veteran's unsubstantiated history as is 
noted above.  In addition, this statement was made by a 
psychologist and not an orthopedist.  A medical professional is 
not competent to opine as to matters outside his scope of 
expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno 
v. Brown, 6 Vet. App. 465, 469 (1995).  Therefore, the Board 
finds that the record does not contain any competent medical 
evidence relating the Veteran's degenerative joint disease of the 
left knee to military service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).
  
In sum, the Board finds that service connection for degenerative 
joint disease of the left knee must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Right Hip Condition 

The Veteran asserts that he has a right hip condition that is 
secondary to his degenerative osteoarthritis of the right knee.  
After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a grant 
of service connection for a right hip condition secondary to 
degenerative osteoarthritis of the right knee.

In order for service connection to be granted, the evidence must 
establish, among other things that the claimant currently has the 
disability for which service connection is claimed.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 
U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Here, however, a review of the Veteran's VA examination 
and VA treatment records, does not reveal any diagnosis of a 
right hip condition.  

In August 2007, the Veteran told the VA examiner that he was told 
he had fluid on his right hip.  During the examination the VA 
examiner noted that the Veteran would not allow any passive 
motion of the right hip and that the right hip could not be 
adequately evaluated due to the Veteran's many complaints of 
pain.   The August 2007 VA examiner stated that "there is no 
opinion for the right hip as there was no diagnosis of a right 
hip disability."  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a disability 
and in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or defect, 
rather than the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
 
As noted above, there is no indication from the Veteran's August 
2007 VA examination or VA treatment notes of a diagnosis of a 
right hip disability.  For service connection to be warranted 
there must be a current disability resulting from an inservice 
condition or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence 
of current disability must be shown by competent medical 
evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service connection.  
Chelte v. Brown, 10 Vet. App. 268 (1997).  It was noted at the 
Veteran's VA examination that he could not be adequately 
evaluated because of pain; however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 
2001).  Therefore, the Board finds that here there is no 
competent medical evidence of a current disability.
 
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for right hip condition is denied. 


REMAND

The Board finds that further development is warranted for the 
issue of service connection for degenerative disc disease of the 
lumbosacral spine secondary to degenerative osteoarthritis of the 
right knee and the issue of an increased rating in excess of 50 
percent for degenerative osteoarthritis of the right knee.

First, records maintained by the Social Security Administration 
(SSA) may be pertinent to this appeal.  In a January 2004 VA 
treatment note it was stated that the Veteran was receiving SSA 
disability benefits for his "neck, back, and nerves."  The file 
contains no records from SSA. 

The RO should obtain all records that pertain to a SSA decision 
granting the Veteran disability for his back condition.  Where 
there is actual notice to VA that the appellant is receiving 
disability benefits from SSA, VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the supporting 
medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  




By way of the September 2007 rating decision the RO continued the 
Veteran's 50 percent disability rating for his degenerative 
osteoarthritis of the right knee.
In July 2008 the Veteran's representative filed a Notice of 
Disagreement (NOD) in regards to other issues adjudicated by the 
September 2007 rating decision.  The Veteran's representative 
noted that if the Veteran's disorder could be assigned a "higher 
rating," that such action be considered as the Veteran had very 
severe problems and was walking with the aid of a cane. 

The Board finds that this a timely NOD since the Veteran may be 
entitled to a higher rating either because of the potential 
assignment of separate ratings for his right knee disability or 
on an extraschedular basis.  

Moreover, the Veteran has reported various episodes of right knee 
"give-way" and locking.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  Esteban, 6 Vet. App. at 262.  

For example, the VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General 
Counsel held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.   In addition, in exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the Veteran's average earning impairment due to 
the service-connected disorder.  Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Therefore, in order to comply with due 
process requirements, a remand is in order for the RO to prepare 
an SOC on the issue of an increased rating in excess of 50 
percent for degenerative osteoarthritis of the right knee.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request from the Social 
Security Administration copies of all 
records pertinent to the Veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.  

2.  The RO must take the appropriate steps 
to issue the Veteran an SOC addressing the 
issue of an increased rating in excess of 
50 percent for degenerative osteoarthritis 
of the right knee.  This issuance must 
include all relevant laws and regulations, 
and a complete description of the Veteran's 
rights and responsibilities in perfecting 
an appeal in this matter.  

3.  Thereafter, only if the Veteran files 
a timely Substantive Appeal on the issue 
of an increased rating in excess of 50 
percent for degenerative osteoarthritis of 
the right knee the RO should undertake all 
indicated development and adjudicate the 
pending claim in light of the entire 
evidentiary record.  If such development 
ensues, the RO should consider 
affording the Veteran an updated VA 
medical examination to ascertain if he 
may be entitled to separate ratings 
for his various claimed right knee 
symptoms.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO must 
readjudicate the claims remaining on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought on 
appeal is not granted, the RO must furnish 
to the Veteran and his service 
representative an appropriate Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


